Case 3:17-cv-00108-GPC-MDD Document 874-3 Filed 02/15/19 PageID.90051 Page 1 of 6


  1   Juanita R. Brooks (SBN 75934) brooks@fr.com
      Seth M. Sproul (SBN 217711) sproul@fr.com
  2
      FISH & RICHARDSON P.C.
  3   12390 El Camino Real
      San Diego, CA 92130
  4
      Telephone: (619) 678-5070 / Facsimile: (619) 678-5099
  5
      Ruffin B. Cordell (D.C. Bar #445801; Admitted Pro hac vice) cordell@fr.com
  6   Lauren A. Degnan (D.C. Bar #452421; Admitted Pro hac vice) degnan@fr.com
  7   FISH & RICHARDSON P.C.
      1000 Maine Avenue, S.W., Suite 1000
  8   Washington, D.C. 20024
  9   Telephone: (202) 783-5070 / Facsimile: (202) 783-2331
 10   William A. Isaacson (D.C. Bar #414788; Admitted Pro hac vice) wisaacson@bsfllp.com
 11   Karen L. Dunn (D.C. Bar #1002520; Admitted Pro hac vice) kdunn@bsfllp.com
      BOIES SCHILLER FLEXNER LLP
 12   1401 New York Avenue, N.W.
 13   Washington, D.C. 20005
      Telephone: (202) 237-2727 / Facsimile: (202) 237-6131
 14
      Attorneys for Plaintiff and Counterclaim-Defendant Apple Inc.
 15
      (Counsel for the CMs and Additional Counsel listed below Signature Line)
 16
 17                        UNITED STATES DISTRICT COURT

 18                      SOUTHERN DISTRICT OF CALIFORNIA

 19 IN RE:                              Case No. 3:17-CV-00108-GPC-MDD
                                        [Consolidated with Case No. 3:17-CV-01010-
 20 QUALCOMM LITIGATION,                GPC-MDD]
 21                                     APPENDIX OF EXHIBITS TO APPLE INC.
 22                                     AND THE CMS’ MOTION IN LIMINE NO. 9
                                        TO EXCLUDE EVIDENCE OR ARGUMENT
 23                                     THAT COMPETITORS WHO WILL
                                        BENEFIT FROM REMEDY ARE IN ASIA
 24                                     OR THAT QUALCOMM IS AN ASSET TO
                                        NATIONAL SECURITY
 25
 26                                     Judge:           Judge Gonzalo P. Curiel
                                        Date:            March 14, 2019
 27                                     Time:            1:30 p.m.
                                        Courtroom:       2D
 28

                                                                CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 874-3 Filed 02/15/19 PageID.90052 Page 2 of 6



  1         Pursuant to Local Rule 5.1(e), Plaintiff and Counterclaim-Defendant Apple Inc.
  2   (“Apple”), Defendants, Counterclaimants, and Third-Party Plaintiffs Compal
  3   Electronics, Inc., FIH Mobile Ltd., Hon Hai Precision Industry Co., Ltd., Pegatron
  4   Corporation, and Wistron Corporation (collectively, the “CMs”), hereby submit their
  5   Appendix of Exhibits to Their Motion in Limine No. 9 to Exclude Evidence or
  6   Argument that Competitors Who Will Benefit from Remedy are in Asia or that
  7   Qualcomm is an Asset to National Security:
  8
  9     EX.    DECL.           DESCRIPTION                                     PAGE

 10                                                                            NOS.
       A       Takashima       Opening Expert Report of Fiona Scott-           1 – 43
 11
               Declaration     Morton [Excerpts], June 29, 2018
 12
       B       Takashima       Deposition of Fiona Scott-Morton                44 – 48
 13            Declaration     [Excerpts], October 26, 2018
 14    C       Takashima       Deposition of Cristiano Amon [Excerpts],        49 – 54
 15            Declaration     March 13, 2018
       D       Takashima       Deposition of Nathan Tibbits [Excerpts],        55 – 59
 16
               Declaration     April 11, 2018
 17
       E       Takashima       Letter from the Committee on Foreign            60 – 64
 18            Declaration     Investment in the United States (“CFIUS”)
 19                            regarding the proposed Broadcom
 20                            acquisition of Qualcomm, March 5, 2018
 21    F       Takashima       President Trump’s March 12, 2018                65 – 69
               Declaration     Presidential Order Regarding the Proposed
 22
                               Takeover of Qualcomm Incorporated by
 23                            Broadcom Limited
 24    G       Takashima       PTX003244 (QNDCAL03119002), February            70 – 77
 25            Declaration     14, 2017
 26    H       Takashima       PTX003241 (QNDCAL03119027), February            78 – 129
               Declaration     13, 2017
 27
 28

                                              -1-                     CASE NO. 17-CV-00108-GPC-
Case 3:17-cv-00108-GPC-MDD Document 874-3 Filed 02/15/19 PageID.90053 Page 3 of 6



  1    I       Takashima         Opening Expert Report of Aviv Nevo             130 – 138
  2            Declaration       [Excerpts], June 29, 2018
       J       Takashima         Opening Expert Report of Eric Stasik           139 – 151
  3
               Declaration       [Excerpts], June 29, 2018
  4            Takashima         Deposition of Steve Mollenkopf [Excerpts],
       K                                                                        152 – 156
  5            Declaration       March 22, 2018
  6
  7   Dated: February 15, 2019       Respectfully submitted,
  8
                                    By:    /s/ William A. Isaacson
  9
                                          Juanita R. Brooks, SBN 75934, brooks@fr.com
 10                                       Seth M. Sproul, SBN 217711, sproul@fr.com
                                          FISH & RICHARDSON P.C.
 11
                                          12390 El Camino Real
 12                                       San Diego, CA 92130
                                          Phone: (619) 678-5070; Fax: (619) 678-5099
 13
 14                                       Ruffin B. Cordell (D.C. Bar No. 445801;
                                          pro hac vice) cordell@fr.com
 15
                                          Lauren A. Degnan (D.C. Bar No. 452421;
 16                                       pro hac vice) degnan@fr.com
                                          FISH & RICHARDSON P.C.
 17
                                          1000 Maine Avenue, S.W., Suite 1000
 18                                       Washington, D.C. 20024
 19                                       Phone: (202) 783-5070; Fax: (202)783-2331

 20                                       William A. Isaacson (D.C. Bar No. 414788;
 21                                       pro hac vice) wisaacson@bsfllp.com
                                          Karen L. Dunn (D.C. Bar No. 1002520;
 22                                       pro hac vice) kdunn@bsfllp.com
 23                                       BOIES SCHILLER FLEXNER LLP
                                          1401 New York Avenue, N.W.
 24                                       Washington, D.C. 20005
 25                                       Phone: (202) 237-2727; Fax: (202) 237-6131

 26                                 Attorneys for Plaintiff and Counterclaim-Defendant
                                    Apple Inc.
 27
 28

                                              -2-                CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 874-3 Filed 02/15/19 PageID.90054 Page 4 of 6


                                By: /s/ Jason C. Lo
  1                                 Theodore R. Boutrous, Jr., SBN 132099,
  2                                 tboutrous@gibsondunn.com
                                    Richard J. Doren, SBN 124666
  3
                                    rdoren@gibsondunn.com
  4                                 Daniel G. Swanson, SBN 116556,
                                    dswanson@gibsondunn.com
  5
                                    Michele L. Maryott, SBN 191993
  6                                 mmaryott@gibsondunn.com
                                    Jason C. Lo, SBN 219030,
  7
                                    jlo@gibsondunn.com
  8                                 Jennifer J. Rho, SBN 254312,
                                    jrho@gibsondunn.com
  9
                                    Melissa Phan, SBN 266880,
 10                                 mphan@gibsondunn.com
                                    GIBSON, DUNN & CRUTCHER LLP
 11
                                    333 South Grand Avenue
 12                                 Los Angeles, CA 90071
                                    Tel: (213) 229-7000; Fax: (213) 229-7520
 13
 14                                  Cynthia E. Richman, DC Bar No. 492089,
                                     pro hac vice
 15
                                     crichman@gibsondunn.com
 16                                  GIBSON, DUNN & CRUTCHER LLP
 17                                  1050 Connecticut Avenue, N.W.
                                     Washington, DC 20036
 18                                  Tel: (202) 955-8500; Fax: (202) 467-0539
 19
                                Attorneys for Defendants, Counterclaimants, and
 20                             Third-Party Plaintiffs Compal Electronics, Inc., FIH
 21                             Mobile Ltd., Hon Hai Precision Industry Co., Ltd.,
                                Pegatron Corporation, and Wistron Corporation
 22
 23                                  Hugh F. Bangasser, pro hac vice
 24                                  hugh.bangasser@klgates.com
                                     Christopher M. Wyant, pro hac vice
 25                                  chris.wyant@klgates.com
 26                                  J. Timothy Hobbs, pro hac vice
                                     tim.hobbs@klgates.com
 27
                                     K&L GATES LLP
 28                                  925 Fourth Avenue, Suite 2900

                                          -3-                CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 874-3 Filed 02/15/19 PageID.90055 Page 5 of 6



  1                                  Seattle, Washington 98104
                                     Tel: (206) 623-7580; Fax: (206) 370-6371
  2
  3                                  Caitlin C. Blanche, SBN 254109,
                                     caitlin.blanche@klgates.com
  4                                  K&L GATES LLP
  5                                  1 Park Plaza Twelfth Floor
                                     Irvine, CA 92614
  6                                  Tel: (949) 253-0900; Fax: (949) 253-0902
  7
                                Attorneys for Defendant, Counterclaimant, and
  8                             Third-Party Plaintiff Wistron Corporation
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                          -4-               CASE NO. 17-CV-00108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 874-3 Filed 02/15/19 PageID.90056 Page 6 of 6



  1                              CERTIFICATE OF SERVICE
  2         The undersigned hereby certifies that a true and correct copy of the above and
  3   foregoing document has been served on February 15, 2019, to all counsel of record
  4   who are deemed to have consented to electronic service via the Court’s CM/ECF
  5   system per Civ. L.R. 5.4(d). Any other counsel of record will be served by electronic
  6   mail, facsimile and/or overnight delivery.
  7         Executed on February 15, 2019.
  8
                                                   /s/ William A. Isaacson
  9                                                William A. Isaacson
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              -5-                    CASE NO. 17-CV-00108-GPC-MDD
